Filed pursuant to Rule 424(b)(3) File No. 333-119338 GRANT PARK FUTURES FUND LIMITED PARTNERSHIP Supplement dated October1, 2008 to Prospectus and Disclosure Document dated December3, 2007 This supplement contains information which amends, supplements or modifies certain information contained in the Prospectus and Disclosure Document of the Grant Park Futures Fund Limited Partnership dated December3, 2007, and should be read together therewith and along with any other supplements or amendments thereto. You should carefully consider the “Risk Factors” beginning on page12 of the Prospectus before you decide to invest. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed upon the accuracy or adequacy of this prospectus supplement. Any representation to the contrary is a criminal offense. The Commodity Futures Trading Commission has not passed upon the merits of participating in this pool nor has the Commodity Futures Trading Commission passed on the adequacy or accuracy of this Disclosure Document supplement. SUMMARY This supplement revises and replaces the second paragraph on page1 of the Prospectus under the heading “Summary – Grant Park” in its entirety as follows: Grant Park is a multi-advisor pool that invests through independent professional commodity trading advisors retained by the general partner.As of October1, 2008, Rabar Market Research, Inc., EMC Capital Management, Inc., Graham Capital Management, L.P., Eckhardt Trading Company (or ETC), Winton Capital Management Limited, Welton Investment Corporation, Global Advisors L.P., Transtrend B.V. and Quantitative Investment Management LLC (or QIM) serve as
